55 N.Y.2d 891 (1982)
Jane H. Cutler, Appellant,
v.
Daniel I. Konover, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued January 6, 1982.
Decided February 9, 1982.
David W. Silverman and Carolyn A. M. Campe for appellant.
Joel Field for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, WACHTLER, FUCHSBERG and MEYER concur; Judge JONES taking no part.
*892MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
In our view, the weight of the credible evidence supports the critical factual finding of knowledge made by the Appellate Division. We would only add that, in the posture *893 in which this case comes to this court, there is an affirmed finding of fact that none of defendants' activities contributed to plaintiff's failure to obtain rezoning for her property. Inasmuch as this determination is supported by the record, our review is at an end. (NY Const, art VI, § 3, subd a; CPLR 5501, subd [b].)
Order affirmed, with costs, in a memorandum.